                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MARY DECKROSH,

                    Plaintiff,
                                                    Case No. 17-cv-889-pp
      v.

ANDREW SAUL,
Commissioner of Social Security,

                  Defendant.
______________________________________________________________________________

ORDER DENYING AS PROCEDURALLY IMPROPER DEFENDANT’S MOTION
  FOR REMAND (DKT. NO. 13), REVERSING COMMISSIONER’S DECISION
       AND REMANDING FOR REHEARING AND DE NOVO DECISION
______________________________________________________________________________

      This Social Security appeal is in an unusual procedural posture.

      The plaintiff applied for benefits in 2011, and when her application was

denied, she had a hearing before an ALJ in November 2013. Dkt. No. 14 at 1.

She didn’t have a lawyer representing her at that hearing. Id. The ALJ issued

an unfavorable decision, the Appeals Council denied review and the plaintiff

obtained a lawyer and appealed to the district court. Id. The case was assigned

to Magistrate Judge William E. Duffin, who issued an extensive decision

remanding to the ALJ for further proceedings. Id. at 2; Deckrosh v. Colvin,

Case No. 15-cv-56-WED, Dkt. No. 20 (E.D. Wis. Jan. 6, 2016). On remand, a

different ALJ held a hearing and again denied benefits. Dkt. No. 14 at 2. The

Appeals Council denied review and the plaintiff appealed. Id.

      After the plaintiff filed her complaint in this case, but before the plaintiff

had filed her brief, the Commissioner filed his own motion to remand. Dkt. No.
                                         1

           Case 2:17-cv-00889-PP Filed 06/01/20 Page 1 of 11 Document 18
13. The Commissioner agree that remand was warranted but explained that

the plaintiff had indicated that she would oppose any remand that did not

require the Commissioner to participate in a hearing before an administrative

law judge. Id. at 1. The Commissioner explained why he did not believe a

hearing was warranted or required. Id. at 1-4. He provided the court with a

proposed order of remand, which reads as follows:

      Pursuant to sentence four of 42 U.S.C. § 405(g) of the Social Security
      Act, the Commissioner’s decision is reversed and remanded for
      further proceedings and judgment is entered in favor of Plaintiff.
      Upon remand, the Appeals Council will instruct the Administrative
      Law Judge to reconsider the medical opinions, particularly the
      opinions of the State agency medical consultants; reconsider
      Plaintiff’s mental residual functional capacity; if necessary, obtain
      supplemental evidence from a medical expert and vocational expert;
      and issue a de novo decision for the period at issue consistent with
      all applicable Rulings and Regulations.

Dkt. No. 13-1.

      The plaintiff objected to the motion. Dkt. No. 14. The plaintiff argued that

the defendant’s motion is procedurally improper, citing Magistrate Judge

Duffin’s decision in DeHart v. Colvin, Case No. 15-cv-322, Dkt. No. 28 (E.D.

Wis. Jan. 27, 2016) and Judge Adelman’s decision in Lentz v. Berryhill, Case

No. 16-cv-1450, Dkt. No. 31 (E.D. Wis. Nov. 1, 2017). Id. at 2-3. The plaintiff

explained that the parties had negotiated and the plaintiff had issued a

settlement offer, but that the parties were unable to agree. Id. at 4.

Accordingly, the plaintiff argued, under Fed. R. Civ. P. 68(b), because the

Commissioner had not accepted the plaintiff’s offer, it was withdrawn. Id. at 3

(citing Rule 68(b), which says that an “unaccepted offer is considered

withdrawn, but it does not preclude a later offer”).
                                         2

        Case 2:17-cv-00889-PP Filed 06/01/20 Page 2 of 11 Document 18
      The plaintiff argued that the Commissioner’s proposed order of remand

was different than what the plaintiff had proposed as a settlement offer. Id. at

4. The plaintiff indicated that she had offered the following:

      This case will be remanded to an Administrative Law Judge (ALJ)
      who will offer the Plaintiff a new hearing, further develop the record,
      and issue a de novo decision. The ALJ will comply with the order of
      the District court in Dekrosh v. Colvin, 15-cv-56-WED (E.D. Wis.,
      Jan 6, 2016). The ALJ will reevaluate the medical and psychological
      opinions of record. The ALJ will evaluate the limiting effects of
      Plaintiff’s symptoms following the Commissioner’s standards
      including SSR 16-3p. If the case proceeds past step three of the
      sequential evaluation, the ALJ will reassess the residual functional
      capacity and obtain supplemental vocational expert testimony to
      clarify the effect of the reassessed limitations on Plaintiff’s
      occupational base. On remand, the ALJ shall issue a new decision
      consistent with all applicable rules and regulations as interpreted in
      relevant Seventh Circuit precedent.

Id. The plaintiff says that in subsequent negotiations, she amended this offer to

say that “it would be acceptable to Plaintiff to allow the ALJ upon remand to

review the case first to see if a fully-favorable decision is warranted based upon

the current record. Only if the ALJ decides that a fully-favorable decision is not

warranted, Plaintiff would be afforded the opportunity for a hearing.” Id. at 5.

      The plaintiff asked this court to remand with specific instructions to the

ALJ. First, she asks the court to require the ALJ to issue an order that

complies with Judge Duffin’s decision in Dekrosh v. Colvin. Id. at 5. She says

the second ALJ did not do that—did not even make mention of Judge Duffin’s

detailed order, which provided instructions on questions the ALJ should pose

to the vocational expert and evaluation of the plaintiff’s symptoms. Id. at 5-6.

      Second, she asks that the remand order require the Commissioner to re-

evaluate the plaintiff’s symptoms using the correct legal standards and
                                         3

        Case 2:17-cv-00889-PP Filed 06/01/20 Page 3 of 11 Document 18
weigh[ing] all relevant facts.” Id. at 6. She points to an extended quote from

Judge Duffin’s decision, in which he criticized the first ALJ’s use of

meaningless boilerplate language and the fact that the ALJ based part of her

decision on the plaintiff’s lack of treatment without asking why the plaintiff

hadn’t sought treatment. Id. The plaintiff says that the remand order the

defendant proposes isn’t sufficient, because it doesn’t instruct the next ALJ to

do what Judge Duffin said to do. Id. at 6-7.

      Third, the plaintiff asks the court to require the ALJ to hold a hearing, or

in the alternative, to require the ALJ to hold a hearing if the Appeals Council

does not grant benefits. Id. at 9. The plaintiff notes that her date last insured—

March 31, 2001—was before the hearing and decision by the ALJ. Id. at 8-9.

She concedes that the Social Security Administration’s Hearings, Appeals, and

Litigation Law Manual (the HALLEX, for short) says that rehearing upon

remand is optional under these circumstances, but notes that the HALLEX is

not binding on the court. Id. She argues that the court has the authority to

require the ALJ to conduct a rehearing. Id. at 8. In the alternative, she asks the

court to do what Judge Conley did in Evilsizor v. Berryhill, Case No. 14-cv-771,

2017 WL 1401339 (W.D. Wis. Apr. 19, 2017), and remand to the Commissioner

to conduct a review of the issues the plaintiff raises, and if the Commissioner

concludes after that review that the plaintiff is not disabled, require the ALJ to

hold a rehearing. Id. at 11-12.

      The court held a hearing on April 16, 2020. Dkt. Nos. 16, 17. At the

hearing, counsel for the Commissioner explained that under SSA policy, the


                                         4

        Case 2:17-cv-00889-PP Filed 06/01/20 Page 4 of 11 Document 18
Commissioner could not make a settlement offer that included a rehearing,

citing the HALLEX. (HALLEX II-5-1-3 interprets the Social Security regulations

to require a hearing on remand “except for Title II disability insurance benefits

when the period at issue expired before the date of the hearing decision.” In

such cases, “the Administrative Law Judge need not offer the claimant the

opportunity for a hearing unless the Administrative Law Judge finds the facts

that warrant it.” https://www.ssa.gov/OP_Home/hallex/II-05/II-5-1-3.html)

The Commissioner agreed that the court should remand for reevaluation of the

medical opinions, for reconsideration of the RFC relating to the plaintiff’s

mental impairments and, if necessary, for the ALJ to obtain supplemental

information from medical or vocational experts. Counsel stated that the

Commissioner agreed that the ALJ hadn’t adequately considered the record on

those issues. She also argued that if the court were to remand—even without

requiring a hearing—the ALJ would start with a clean slate; the plaintiff could

make any argument she liked on remand.

      The Commissioner argued, however, that the court should not direct the

ALJ to follow Judge Duffin’s orders, because the last ALJ had done so. She

asserted that the last ALJ had referenced Judge Duffin’s order in at least five

places in his opinion, demonstrating that he had taken Judge Duffin’s

instructions seriously. Counsel had no objection to the court requiring the ALJ

to follow Regulation 16-3p, to reassess the RFC as to the plaintiff’s mental

impairments or to issue a new decision; she objected to the court requiring the

ALJ to follow Judge Duffin’s instructions.


                                         5

        Case 2:17-cv-00889-PP Filed 06/01/20 Page 5 of 11 Document 18
      Finally, as to the process Judge Conley used in Evilsizor—remanding to

the Commissioner for review and if the Appeals Council denies benefits,

requiring a rehearing—the Commissioner argued that this was a “novel”

procedure, and that there was no authority for the Commissioner to do this

under the HALLEX.

      The plaintiff argued at the hearing that if this court did not require the

ALJ to comply with Judge Duffin’s 2016 order, it would create a revolving door

where the next ALJ could ignore Judge Duffin’s instructions, and the case

would come back to the district court for a third time. Plaintiff’s counsel stated

that he was sympathetic to the fact that counsel for the Commissioner could

not offer a rehearing as part of a settlement agreement, but he reiterated that

the second ALJ did not—as Judge Duffin had said the ALJ must upon

remand—include in the hypothetical to the vocational expert the plaintiff’s

moderate mental/psychological limitations. Counsel argued that the only way

to make sure that a remand would result in the third ALJ doing what Judge

Duffin had said needed to be done would be for the court to order a rehearing

and to order that the next ALJ follow Judge Duffin’s order.

      During the hearing, this court expressed concern about issuing an order

requiring an ALJ to comply with the ruling of a federal district judge. The court

does not presume administrative law judges to be lawless, or defiant. The

Commissioner is correct that the second ALJ referenced Judge Duffin’s

decision in several places—at pages 1, 5, 7 and 9. Dkt. No. 8-12 at 36, 40, 42




                                        6

        Case 2:17-cv-00889-PP Filed 06/01/20 Page 6 of 11 Document 18
and 44. The court agrees with the Commissioner that the ALJ did not “ignore”

Judge Duffin’s order.

      A review of Judge Duffin’s order, however, indicates that he found the

following:

      •    That the first ALJ failed to adequately develop the record (given the

           fact that the plaintiff didn’t have counsel) by, among other things,

           failing to inquire as to the basis for the vocational expert’s conclusions

           despite the fact that the vocational expert relied only on the

           Dictionary of Occupational Titles (Dekrosh v. Colvin, 15-cv-156 at

           Dkt. No. 20, page 7);

      •    That the ALJ erred in her assessment of the plaintiff’s credibility1 by

           relying in part on the fact that the plaintiff did not pursue treatment

           during some periods, when, despite evidence indicating that financial

           difficulties and the mental/psychological issues themselves may have

           deterred her from seeking treatment, the ALJ never asked the plaintiff

           to explain why she’d not sought treatment during those periods (Id. at

           p. 13);



1
 The second ALJ acknowledged Judge Duffin’s instruction but stated that
“[t]he credibility analysis is no longer at issue pursuant to a recent Social
Security Ruling.” Dkt. No. 8-12 at 36. The court assumes the ALJ was referring
to SSR 16-3p, effective March 28, 2016, which replaced SSR 96-7p, eliminated
the use of the term “credibility” from the “sub-regulatory policy,” clarified that
subjective symptom evaluation is not an examination of a person’s character,
and required ALJs to consider all of the evidence in the record in evaluating
intensity and persistence of symptoms for those who have medically
determinable impairments that could produce those symptoms.
https://www.ssa.gov/OP_Home/rulings/di/01/SSR2016-03-di-01.html.
                                          7

          Case 2:17-cv-00889-PP Filed 06/01/20 Page 7 of 11 Document 18
      •    That the ALJ did not comply with SSR 96-2p2 by failing to articulate

           the inconsistencies in Dr. Reddy’s opinions that rendered them

           unpersuasive, by mischaracterizing the opinion by saying that Reddy

           found the plaintiff’s symptoms controlled without medication without

           any support to the record and by discounting Reddy’s opinion

           because treatment began after the date last insured (Id. at pp. 14-16);

      •    That the ALJ erred in her RFC assessment because she did not

           include all the limitations supported by the record in the hypothetical

           that she posed to the vocational expert (such as moderate limitations

           on memory, the ability to carry out detailed instructions, the ability to

           perform at a consistent pace without lots of long rest periods and the

           ability to get along with others) (Id. at pp. 17-18); and

      •    That the ALJ failed to adequately develop the record “by not soliciting

           a retrospective diagnosis from Dr. Reddy before dismissing his opinion

           on the basis that Dr. Reddy did not begin treating [the plaintiff] until

           after her date last insured and by not eliciting from the VE the basis

           for the VE’s job numbers.” (Id. at p. 18).

      As to Judge Duffin’s first issue—that the first ALJ did not adequately

develop the record—that decision related to the fact that the plaintiff was not

represented by counsel at the first hearing, and thus that the ALJ had a




2
 SSR 96-2p was rescinded on March 27, 2017, after Judge Duffin issued his
order and after the second ALJ issued his decision.
https://www.ssa.gov/OP_Home/rulings/di/01/SSR96-02-di-01.html.
                                           8

          Case 2:17-cv-00889-PP Filed 06/01/20 Page 8 of 11 Document 18
heightened responsibility to develop the record and to enquire further of the VE

so that the plaintiff could understand. That issue since has been resolved; the

plaintiff had counsel at the second hearing and has counsel now.

      As to the second issue—the credibility assessment—the Commissioner

has no objection to the court requiring on remand that the ALJ comply with

SSR 16-3p, and requiring the ALJ to consider all the evidence in the record in

evaluating intensity and persistence of the plaintiff’s symptoms, including the

medical record evidence.

      As to the third issue—the second ALJ’s consideration of the medical

opinions in the record—the Commissioner agrees that the court should remand

for the next ALJ to consider all the medical evidence in the record, presumably

in compliance with §404.1527 of the Code of Federal Regulations.

      As to the fourth issue—the requirement that the second ALJ reassess the

plaintiff’s RFC by including the plaintiff’s specific limitations evidence in the

record in the hypotheticals posed to the VE—the Commissioner agrees.

      As to the fifth issue—the ALJ’s failure to obtain a retrospective diagnosis

from Dr. Reddy and the failure to elicit the basis of the VE’s job numbers—the

Commissioner has no objection to the ALJ obtaining such supplemental

evidence if it is necessary.

      Given this review, the court concludes that it must require a rehearing

on remand. While the ALJ can accomplish some of the things that need to be

accomplished by reviewing the current record—considering all of the record

evidence, for example, or re-considering (and re-weighing and explaining) the


                                         9

        Case 2:17-cv-00889-PP Filed 06/01/20 Page 9 of 11 Document 18
medical records under §404.1527—the reassessment of the RFC requires

testimony from a vocational expert. The only way for the next ALJ to present a

VE with hypotheticals that account for the plaintiff’s specific limitations is to

have a hearing at which the ALJ can pose the hypotheticals (and possibly seek

supplemental medical evidence).

      The court ORDERS that under sentence four of 42 U.S.C. §405(g) of the

Social Security Act, the Commissioner’s decision is REVERSED and

REMANDED for rehearing. The court ORDERS that on remand, the ALJ will

evaluate the limiting effects of the plaintiff’s symptoms following all applicable

Social Security Regulations, including SSR 16-3p (requiring the ALJ to

consider all the evidence in the record in evaluating intensity and persistence

of the plaintiff’s symptoms, including the medical record evidence). The court

ORDERS that on remand, the ALJ will reevaluate the medical and

psychological opinions of record and will comply with the requirements of

§404.1527 of the Code of Federal Regulations (including explaining in the

decision the bases for the weight given to each opinion). The court ORDERS

that if the ALJ proceeds past step three of the sequential evaluation (i.e., if the

ALJ determines that the plaintiff’s impairments do not meet or equal one of the

SSA’s medical listings), the ALJ will reassess the plaintiff’s residual functional

capacity, specifically by including the plaintiff’s particular limitations in any

hypotheticals posed to the vocational expert and enquiring as to the basis of

the VE’s job numbers. The court ORDERS that on remand, the ALJ will, if

necessary, obtain supplemental medical evidence. The court ORDERS that on


                                         10

       Case 2:17-cv-00889-PP Filed 06/01/20 Page 10 of 11 Document 18
remand, the ALJ shall issue a de novo decision consistent with all applicable

rules and regulations as interpreted in relevant Seventh Circuit precedent.

      Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                     BY THE COURT:


                                     _______________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       11

       Case 2:17-cv-00889-PP Filed 06/01/20 Page 11 of 11 Document 18
